      Case 1:10-cv-06950-AT-RWL Document 1160 Filed 01/13/21 Page 1 of 1

                                                                       Lieff Cabraser Heimann & Bernstein, LLP
                                                                                   275 Battery Street, 29th Floor
                                                                                 San Francisco, CA 94111-3339
                                                                                                t 415.956.1000
                                                                                                f 415.956.1008




                                       January 13, 2021                                  Kelly M. Dermody
                                                                                                   Partner
                                                                                      kdermody@lchb.com



VIA ECF

The Hon. Analisa Torres
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007-1312
Email: Torres_NYSDChambers@nysd.uscourts.gov

                Re:   Chen-Oster, et al. v. Goldman, Sachs & Co. No. 10-6950 (AT) (RWL)

Dear Judge Torres,

      I write on behalf of Plaintiffs and the Class regarding Plaintiffs’ proposed Reply in
Support of Plaintiffs’ Objections to the Magistrate Judge’s Order Regarding Senior Leader
Gender Animus Discovery. Plaintiffs’ Motion for Leave and proposed Reply were filed today at
ECF Nos. 1158 (publicly, with redactions) and 1159 (under seal, without redactions).

        Consistent with Rule IV.A.ii of Your Honor’s Individual Practices in Civil Cases,
Plaintiffs met and conferred with Goldman Sachs via email on January 12, 2021 and January 13,
2021 regarding the sealing of Plaintiffs’ filing. Goldman Sachs agreed that Exhibits A-C to the
filing could be submitted publicly, but requested that Exhibit D and certain text from the Reply
brief be submitted under seal because they contain material designated confidential by Goldman
Sachs.

       Plaintiffs oppose Goldman Sachs’s request to seal Exhibit D and the text redacted from
the proposed Reply brief.

                                            Respectfully submitted,

                                            /s/ Kelly M. Dermody
                                            Kelly M. Dermody

cc:     All parties, via ECF




San Francisco          New York          Nashville          Munich             www.lieffcabraser.com
